PER CURIAM.
This is an appeal by the defendant from a decree settling Ms account as administrator and ordering the distribution of the estate. The decree, which was entered after numerous hearings, surcharged the defendant’s account with certain minor items of unreported income, disallowed certain items of expense claimed by defendant, fixed defendant’s fee and enjoined Mm from maldng any additional charge to decedent’s heirs, settled the amount due from the defendant and ordered it paid to the attorney for the domiciliary administrator in Switzerland.
We find that the appeal is devoid of merit, and affirm the decree of the lower court, including the allowance of interest on the amount owing by the defendant. We allow costs to the respondents and direct that no part of the cost of tMs appeal shall be charged against the decedent’s estate.
The mandate of this court shall issue forthwith.